Exhibit 10.13

 

AMENDED AND RESTATED GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”) is entered into
as of August 4, 2009 by FIVE STAR QUALITY CARE, INC., a Maryland corporation
(“Guarantor”), for the benefit of SNH FM FINANCING LLC, a Delaware limited
liability company, SNH FM FINANCING TRUST, a Maryland real estate investment
trust, and ELLICOTT CITY LAND I, LLC, a Delaware limited liability company,
collectively as landlord (“Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, Guarantor and certain affiliates of Landlord are parties to those
certain Amended and Restated Guaranty Agreements, dated as of June 30, 2008
(collectively, the “Original Guarantees”); and

 

WHEREAS, the Original Guarantees guarantee all of the payment and performance
obligations of the tenants under those certain Amended and Restated Lease
Agreements, dated as of June 30, 2008, as further described in the Original
Guarantees (collectively, the “Original Leases”); and

 

WHEREAS, the landlords and tenants under the Original Leases are conveying their
interests in certain of the properties demised thereunder and, in connection
therewith, they and certain of their affiliates are amending and restating the
Original Leases into separate leases (collectively, the “Restated Leases”); and

 

WHEREAS, in connection with the execution and delivery of the Restated Leases,
Guarantor, Landlord and certain affiliates of Landlord have agreed to amend and
restate the Original Guarantees into separate guarantees that will each guaranty
all of the payment and performance obligations of each tenant under a Restated
Lease; and

 

WHEREAS, this Guaranty amends and restates the Original Guarantees with respect
to that certain Amended and Restated Lease Agreement, dated as of the date
hereof, between Landlord and FVE FM Financing, Inc. (as the same may be amended,
modified or supplemented from time to time, the “FM Financing Lease”);

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, Guarantor hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Certain Terms.  Capitalized terms used
and not otherwise defined in this Guaranty shall have the meanings ascribed to
such terms in the FM Financing Lease.  The FM Financing Lease and the Incidental
Documents are hereinafter collectively referred to as the “FM Financing Lease
Documents.”

 

2.                                       Guaranteed Obligations.  For purposes
of this Guaranty the term “Guaranteed Obligations” shall mean the payment and
performance of each and every obligation of Tenant to Landlord under the FM
Financing Lease Documents or relating thereto, whether now existing or hereafter
arising, and including, without limitation, the payment of the full amount of
the Rent payable under the FM Financing Lease.

 

3.                                       Representations and Covenants. 
Guarantor represents, warrants, covenants, and agrees that:

 

3.1                                 Incorporation of Representations and
Warranties.  The representations and warranties of Tenant and its Affiliated
Persons set forth in the FM Financing Lease Documents are true and correct on
and as of the date hereof in all material respects.

 

3.2                                 Performance of Covenants and Agreements. 
Guarantor hereby agrees to take all lawful action in its power to cause Tenant
duly and punctually to perform all of the covenants and agreements set forth in
the FM Financing Lease Documents.

 

3.3                                 Validity of Agreement.  Guarantor has duly
and validly executed and delivered this Guaranty; this Guaranty constitutes the
legal, valid and binding obligation of Guarantor, enforceable against Guarantor
in accordance with its terms, except as the enforceability thereof may be
subject to bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and subject to general equitable principles, regardless of whether
enforceability is considered in a proceeding at law or in equity; and the
execution, delivery and performance of this Guaranty have been duly authorized
by all requisite action of Guarantor and such execution, delivery and
performance by Guarantor will not result in any breach of the terms, conditions
or provisions of, or conflict with or constitute a default under, or result in
the creation of any lien, charge or encumbrance upon any of the property or
assets of Guarantor pursuant to the terms of, any indenture, mortgage, deed of
trust, note, other evidence of indebtedness, agreement or other instrument to
which it may be a party or by which it or any of its property or assets may be
bound, or violate any

 

2

--------------------------------------------------------------------------------


 

provision of law, or any applicable order, writ, injunction, judgment or decree
of any court or any order or other public regulation of any governmental
commission, bureau or administrative agency.

 

3.4                                 Payment of Expenses.  Guarantor agrees, as
principal obligor and not as guarantor only, to pay to Landlord forthwith, upon
demand, in immediately available federal funds, all costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred or expended by
Landlord in connection with the enforcement of this Guaranty, together with
interest on amounts recoverable under this Guaranty from the time such amounts
become due until payment at the Overdue Rate.  Guarantor’s covenants and
agreements set forth in this Section 3.4 shall survive the termination of this
Guaranty.

 

3.5                                 Notices.  Guarantor shall promptly give
notice to Landlord of any event known to it which might reasonably result in a
material adverse change in its financial condition.

 

3.6                                 Reports.  Guarantor shall promptly provide
to Landlord each of the financial reports, certificates and other documents
required of it under the FM Financing Lease Documents.

 

3.7                                 Books and Records.  Guarantor shall at all
times keep proper books of record and account in which full, true and correct
entries shall be made of its transactions in accordance with generally accepted
accounting principles and shall set aside on its books from its earnings for
each fiscal year all such proper reserves, including reserves for depreciation,
depletion, obsolescence and amortization of its properties during such fiscal
year, as shall be required in accordance with generally accepted accounting
principles, consistently applied, in connection with its business.  Guarantor
shall permit access by Landlord and its agents to the books and records
maintained by Guarantor during normal business hours and upon reasonable
notice.  Any proprietary information obtained by Landlord with respect to
Guarantor pursuant to the provisions of this Guaranty shall be treated as
confidential, except that such information may be disclosed or used, subject to
appropriate confidentiality safeguards, pursuant to any court order or in any
litigation between the parties and except further that Landlord may disclose
such information to its prospective lenders, provided that Landlord shall direct
such lenders to maintain such information as confidential.

 

3.8                                 Taxes, Etc.  Guarantor shall pay and
discharge promptly as they become due and payable all taxes, assessments and
other governmental charges or levies imposed upon Guarantor

 

3

--------------------------------------------------------------------------------


 

or the income of Guarantor or upon any of the property, real, personal or mixed,
of Guarantor, or upon any part thereof, as well as all claims of any kind
(including claims for labor, materials and supplies) which, if unpaid, might by
law become a lien or charge upon any property and result in a material adverse
change in the financial condition of Guarantor; provided, however, that
Guarantor shall not be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings or other appropriate actions
promptly initiated and diligently conducted and if Guarantor shall have set
aside on its books such reserves of Guarantor, if any, with respect thereto as
are required by generally accepted accounting principles.

 

3.9                                 Legal Existence of Guarantor.  Guarantor
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its legal existence.

 

3.10                           Compliance.  Guarantor shall use reasonable
business efforts to comply in all material respects with all applicable
statutes, rules, regulations and orders of, and all applicable restrictions
imposed by, all governmental authorities in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, rules, regulations, orders and restrictions relating to
environmental, safety and other similar standards or controls).

 

3.11                           Insurance.  Guarantor shall maintain, with
financially sound and reputable insurers, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by owners of established reputation engaged in the same or similar
businesses and similarly situated, in such amounts and by such methods as shall
be customary for such owners and deemed adequate by Guarantor.

 

3.12                           No Change in Control.  Guarantor shall not permit
the occurrence of any direct or indirect Change in Control of Tenant or
Guarantor.

 

4.                                       Guarantee.  Guarantor hereby
unconditionally guarantees that the Guaranteed Obligations which are monetary
obligations shall be paid in full when due and payable, whether upon demand, at
the stated or accelerated maturity thereof pursuant to any FM Financing Lease
Document, or otherwise, and that the Guaranteed Obligations which are
performance obligations shall be fully performed at the times and in the manner
such performance is required by the FM Financing Lease

 

4

--------------------------------------------------------------------------------


 

Documents.  With respect to the Guaranteed Obligations which are monetary
obligations, this guarantee is a guarantee of payment and not of collectability
and is absolute and in no way conditional or contingent.  In case any part of
the Guaranteed Obligations shall not have been paid when due and payable or
performed at the time performance is required, Guarantor shall, in the case of
monetary obligations, within five (5) Business Days after receipt of notice from
Landlord, pay or cause to be paid to Landlord the amount thereof as is then due
and payable and unpaid (including interest and other charges, if any, due
thereon through the date of payment in accordance with the applicable provisions
of the FM Financing Lease Documents) or, in the case of non-monetary
obligations, perform or cause to be performed such obligations in accordance
with the FM Financing Lease Documents.

 

5.                                       Set-Off.  Guarantor hereby authorizes
Landlord, at any time and without notice, to set off the whole or any portion or
portions of any or all sums credited by or due from Landlord to it against
amounts payable under this Guaranty.  Landlord shall promptly notify Guarantor
of any such set-off made by Landlord and the application made by Landlord of the
proceeds thereof.

 

6.                                       Unenforceability of Guaranteed
Obligations, Etc.  If Tenant is for any reason under no legal obligation to
discharge any of the Guaranteed Obligations (other than because the same have
been previously discharged in accordance with the terms of the FM Financing
Lease Documents), or if any other moneys included in the Guaranteed Obligations
have become unrecoverable from Tenant by operation of law or for any other
reason, including, without limitation, the invalidity or irregularity in whole
or in part of any Guaranteed Obligation or of any Transaction Document or any
limitation on the liability of Tenant thereunder not contemplated by the FM
Financing Lease Documents or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever, the guarantees contained in this Guaranty shall nevertheless remain
in full force and effect and shall be binding upon Guarantor to the same extent
as if Guarantor at all times had been the principal debtor on all such
Guaranteed Obligations.

 

7.                                       Additional Guarantees.  This Guaranty
shall be in addition to any other guarantee or other security for the Guaranteed
Obligations and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guarantee or security or by any waiver, amendment,
release or modification thereof.

 

5

--------------------------------------------------------------------------------


 

8.                                       Consents and Waivers, Etc.  Guarantor
hereby acknowledges receipt of correct and complete copies of each of the FM
Financing Lease Documents, and consents to all of the terms and provisions
thereof, as the same may be from time to time hereafter amended or changed in
accordance with the terms and conditions thereof, and, except as otherwise
provided herein, to the maximum extent permitted by applicable law, waives
(a) presentment, demand for payment, and protest of nonpayment, of any principal
of or interest on any of the Guaranteed Obligations, (b) notice of acceptance of
this Guaranty and of diligence, presentment, demand and protest, (c) notice of
any default hereunder and any default, breach or nonperformance or Event of
Default under any of the Guaranteed Obligations or the FM Financing Lease
Documents, (d) notice of the terms, time and place of any private or public sale
of any collateral held as security for the Guaranteed Obligations, (e) demand
for performance or observance of, and any enforcement of any provision of, or
any pursuit or exhaustion of rights or remedies against Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the FM Financing
Lease Documents, or any agreement directly or indirectly relating thereto and
any requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) to the extent Guarantor
lawfully may do so, any and all demands and notices of every kind and
description with respect to the foregoing or which may be required to be given
by any statute or rule of law and any defense of any kind which it may now or
hereafter have with respect to this Guaranty, or any of the FM Financing Lease
Documents or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the FM Financing Lease Documents).

 

9.                                       No Impairment, Etc.  The obligations,
covenants, agreements and duties of Guarantor under this Guaranty shall not be
affected or impaired by any assignment or transfer in whole or in part of any of
the Guaranteed Obligations without notice to Guarantor, or any waiver by
Landlord or any holder of any of the Guaranteed Obligations or by the holders of
all of the Guaranteed Obligations of the performance or observance by Tenant or
any other guarantor of any of the agreements, covenants, terms or conditions
contained in the Guaranteed Obligations or the FM Financing Lease Documents or
any indulgence in or the extension of the time for payment by Tenant or any
other guarantor of any amounts payable under or in connection with the
Guaranteed Obligations or the FM Financing Lease Documents or any other
instrument or agreement relating to the Guaranteed Obligations or of the time
for performance by Tenant or any other guarantor of any other obligations under
or arising out of any of the foregoing or the extension or renewal

 

6

--------------------------------------------------------------------------------


 

thereof (except that with respect to any extension of time for payment or
performance of any of the Guaranteed Obligations granted by Landlord or any
other holder of such Guaranteed Obligations to Tenant, Guarantor’s obligations
to pay or perform such Guaranteed Obligation shall be subject to the same
extension of time for performance), or the modification or amendment (whether
material or otherwise) of any duty, agreement or obligation of Tenant or any
other guarantor set forth in any of the foregoing, or the voluntary or
involuntary sale or other disposition of all or substantially all of the assets
of Tenant or any other guarantor or insolvency, bankruptcy, or other similar
proceedings affecting Tenant or any other guarantor or any assets of Tenant or
any such other guarantor, or the release or discharge of Tenant or any such
other guarantor from the performance or observance of any agreement, covenant,
term or condition contained in any of the foregoing without the consent of the
holders of the Guaranteed Obligations by operation of law, or any other cause,
whether similar or dissimilar to the foregoing.

 

10.                                 Reimbursement, Subrogation, Etc.  Guarantor
hereby covenants and agrees that it will not enforce or otherwise exercise any
rights of reimbursement, subrogation, contribution or other similar rights
against Tenant (or any other person against whom Landlord may proceed) with
respect to the Guaranteed Obligations prior to the payment in full of all
amounts owing with respect to the FM Financing Lease Documents, and until all
indebtedness of Tenant to Landlord shall have been paid in full, Guarantor shall
not have any right of subrogation, and Guarantor waives any defense it may have
based upon any election of remedies by Landlord which destroys its subrogation
rights or its rights to proceed against Tenant for reimbursement, including,
without limitation, any loss of rights Guarantor may suffer by reason of any
rights, powers or remedies of Tenant in connection with any anti-deficiency laws
or any other laws limiting, qualifying or discharging the indebtedness to
Landlord.  Until all obligations of Tenant pursuant to the FM Financing Lease
Documents shall have been paid and satisfied in full, Guarantor further waives
any right to enforce any remedy which Landlord now has or may in the future have
against Tenant, any other guarantor or any other person and any benefit of, or
any right to participate in, any security whatsoever now or in the future held
by Landlord.

 

11.                                 Defeasance.  This Guaranty shall terminate
at such time as the Guaranteed Obligations have been paid and performed in full
and all other obligations of Guarantor to Landlord under this Guaranty have been
satisfied in full; provided, however, if at any time, all or any part of any
payment applied on account

 

7

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations is or must be rescinded or returned for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of Tenant), this Guaranty, to the extent such payment is or must
be rescinded or returned, shall be deemed to have continued in existence
notwithstanding any such termination.

 

12.                                 Notices.

 

(a)                                  Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Guaranty shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with written acknowledgment of
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Guaranty
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Guaranty a notice is either received on a day which is not a
Business Day or is required to be delivered on or before a specific day which is
not a Business Day, the day of receipt or required delivery shall automatically
be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to Landlord to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to Guarantor to:

 

Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right

 

8

--------------------------------------------------------------------------------


 

from time to time and at any time during the term of this Guaranty to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

13.                                 Successors and Assigns.  Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, including without
limitation the holders, from time to time, of the Guaranteed Obligations; and
all representations, warranties, covenants and agreements by or on behalf of
Guarantor which are contained in this Guaranty shall inure to the benefit of
Landlord’s successors and assigns, including without limitation said holders,
whether so expressed or not.

 

14.                                 Applicable Law.  Except as to matters
regarding the internal affairs of Landlord and issues of or limitations on any
personal liability of the shareholders and trustees of Landlord for obligations
of Landlord, as to which the laws of the state of Landlord’s organization shall
govern, this Guaranty shall be interpreted, construed, applied and enforced in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts, regardless of (a) where any such instrument is executed or
delivered; or (b) where any payment or other performance required by any such
instrument is made or required to be made; or (c) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (d) where any action or other proceeding is instituted or pending;
or (e) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (f) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (g) any combination of the
foregoing.

 


15.                                 DISPUTES.  ANY DISPUTES, CLAIMS OR
CONTROVERSIES BETWEEN OR AMONG THE PARTIES HERETO ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING DISPUTES,
CLAIMS OR CONTROVERSIES RELATING TO THE MEANING, INTERPRETATION, EFFECT,
VALIDITY, PERFORMANCE OR ENFORCEMENT OF THIS GUARANTY (ALL OF WHICH ARE REFERRED
TO AS “DISPUTES”) OR RELATING IN ANY WAY TO SUCH A DISPUTE OR DISPUTES, SHALL ON
THE DEMAND OF ANY PARTY TO SUCH DISPUTE BE RESOLVED THROUGH BINDING AND FINAL
ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES (THE “RULES”) OF
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) THEN IN EFFECT, EXCEPT AS MODIFIED
HEREIN.  FOR THE AVOIDANCE OF DOUBT, A DISPUTE SHALL

 

9

--------------------------------------------------------------------------------


 


INCLUDE A DISPUTE MADE DERIVATIVELY ON BEHALF OF ONE PARTY AGAINST ANOTHER
PARTY.


 


THERE SHALL BE THREE ARBITRATORS.  IF THERE ARE (A) ONLY TWO PARTIES TO THE
DISPUTE, EACH PARTY SHALL SELECT ONE ARBITRATOR WITHIN FIFTEEN DAYS AFTER
RECEIPT BY RESPONDENT OF A COPY OF THE DEMAND FOR ARBITRATION AND (B) MORE THAN
TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON THE ONE HAND, AND ALL RESPONDENTS,
ON THE OTHER HAND, SHALL EACH SELECT, BY THE VOTE OF A MAJORITY OF THE CLAIMANTS
OR THE RESPONDENTS, AS THE CASE MAY BE, ONE ARBITRATOR.  THE TWO PARTY-NOMINATED
ARBITRATORS SHALL JOINTLY NOMINATE THE THIRD AND PRESIDING ARBITRATOR WITHIN
FIFTEEN DAYS OF THE NOMINATION OF THE SECOND ARBITRATOR.  IF ANY ARBITRATOR HAS
NOT BEEN NOMINATED WITHIN THE TIME LIMIT SPECIFIED HEREIN, THEN THE AAA SHALL
PROVIDE A LIST OF PROPOSED ARBITRATORS IN ACCORDANCE WITH THE RULES, AND THE
ARBITRATOR SHALL BE APPOINTED BY THE AAA IN ACCORDANCE WITH A LISTING, STRIKING
AND RANKING PROCEDURE, WITH EACH PARTY HAVING A LIMITED NUMBER OF STRIKES,
EXCLUDING STRIKES FOR CAUSE.  FOR THE AVOIDANCE OF DOUBT, THE ARBITRATORS
APPOINTED BY THE PARTIES TO SUCH DISPUTE MAY BE AFFILIATES OR INTERESTED PERSONS
OF SUCH PARTIES BUT THE THIRD ARBITRATOR ELECTED BY THE PARTY ARBITRATORS OR BY
THE AAA SHALL BE UNAFFILIATED WITH EITHER PARTY.


 


THE PLACE OF ARBITRATION SHALL BE BOSTON, MASSACHUSETTS UNLESS OTHERWISE AGREED
BY THE PARTIES.


 


THERE SHALL BE ONLY LIMITED DOCUMENTARY DISCOVERY OF DOCUMENTS DIRECTLY RELATED
TO THE ISSUES IN DISPUTE, AS MAY BE ORDERED BY THE ARBITRATORS.


 


IN RENDERING AN AWARD OR DECISION (THE “ARBITRATION AWARD”), THE ARBITRATORS
SHALL BE REQUIRED TO FOLLOW THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.  ANY
ARBITRATION PROCEEDINGS OR ARBITRATION AWARD RENDERED HEREUNDER AND THE
VALIDITY, EFFECT AND INTERPRETATION OF THIS ARBITRATION AGREEMENT SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. §1 ET SEQ.  THE ARBITRATION
AWARD SHALL BE IN WRITING AND MAY, BUT SHALL NOT BE REQUIRED TO, BRIEFLY STATE
THE FINDINGS OF FACT AND CONCLUSIONS OF LAW ON WHICH IT IS BASED.


 


EXCEPT TO THE EXTENT EXPRESSLY PROVIDED BY THIS GUARANTY OR AS OTHERWISE AGREED
BETWEEN THE PARTIES, EACH PARTY INVOLVED IN A DISPUTE SHALL BEAR ITS OWN COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES), AND THE ARBITRATORS SHALL NOT RENDER
AN AWARD THAT WOULD INCLUDE SHIFTING OF ANY SUCH COSTS OR EXPENSES (INCLUDING
ATTORNEYS’ FEES) OR, IN A DERIVATIVE CASE OR CLASS ACTION BY A HOLDER OF ANY
PARTY, AWARD ANY PORTION OF SUCH

 

10

--------------------------------------------------------------------------------


 


PARTY’S AWARD TO THE CLAIMANT OR THE CLAIMANT’S ATTORNEYS.  EACH PARTY (OR, IF
THERE ARE MORE THAN TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON THE ONE HAND,
AND ALL RESPONDENTS, ON THE OTHER HAND, RESPECTIVELY) SHALL BEAR THE COSTS AND
EXPENSES OF ITS (OR THEIR) SELECTED ARBITRATOR AND THE PARTIES (OR, IF THERE ARE
MORE THAN TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON THE ONE HAND, AND ALL
RESPONDENTS, ON THE OTHER HAND) SHALL EQUALLY BEAR THE COSTS AND EXPENSES OF THE
THIRD APPOINTED ARBITRATOR.


 


THE ARBITRATION AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES THERETO AND
SHALL BE THE SOLE AND EXCLUSIVE REMEDY BETWEEN SUCH PARTIES RELATING TO THE
DISPUTE, INCLUDING ANY CLAIMS, COUNTERCLAIMS, ISSUES OR ACCOUNTING PRESENTED TO
THE ARBITRATORS.  JUDGMENT UPON THE ARBITRATION AWARD MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION.  TO THE FULLEST EXTENT PERMITTED BY LAW, NO
APPLICATION OR APPEAL TO ANY COURT OF COMPETENT JURISDICTION MAY BE MADE IN
CONNECTION WITH ANY QUESTION OF LAW ARISING IN THE COURSE OF ARBITRATION OR WITH
RESPECT TO ANY AWARD MADE EXCEPT FOR ACTIONS RELATING TO ENFORCEMENT OF THIS
AGREEMENT TO ARBITRATE OR ANY ARBITRAL AWARD ISSUED HEREUNDER AND EXCEPT FOR
ACTIONS SEEKING INTERIM OR OTHER PROVISIONAL RELIEF IN AID OF ARBITRATION
PROCEEDINGS IN ANY COURT OF COMPETENT JURISDICTION.


 


ANY MONETARY AWARD SHALL BE MADE AND PAYABLE IN U.S. DOLLARS FREE OF ANY TAX,
DEDUCTION OR OFFSET.  THE PARTY AGAINST WHICH THE ARBITRATION AWARD ASSESSES A
MONETARY OBLIGATION SHALL PAY THAT OBLIGATION ON OR BEFORE THE THIRTIETH DAY
FOLLOWING THE DATE OF THE ARBITRATION AWARD OR SUCH OTHER DATE AS THE
ARBITRATION AWARD MAY PROVIDE.


 

16.                                 Modification of Agreement.  No modification
or waiver of any provision of this Guaranty, nor any consent to any departure by
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by Landlord, and such modification, waiver or consent shall
be effective only in the specific instances and for the purpose for which
given.  No notice to or demand on Guarantor in any case shall entitle Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.  This Guaranty may not be amended except by an instrument in
writing executed by or on behalf of the party against whom enforcement of such
amendment is sought.

 

17.                                 Waiver of Rights by Landlord.  Neither any
failure nor any delay on Landlord’s part in exercising any right, power or
privilege under this Guaranty shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any

 

11

--------------------------------------------------------------------------------


 

other or further exercise or the exercise of any other right, power or
privilege.

 

18.                                 Severability.  In case any one or more of
the provisions contained in this Guaranty should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, but this Guaranty shall be reformed and construed and enforced
to the maximum extent permitted by applicable law.

 

19.                                 Entire Contract.  This Guaranty constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede and take the place of any other instruments
purporting to be an agreement of the parties hereto relating to the subject
matter hereof.

 

20.                                 Headings; Counterparts.  Headings in this
Guaranty are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.  This Guaranty may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and in pleading or proving any provision of
this Guaranty, it shall not be necessary to produce more than one of such
counterparts.

 

21.                                 Remedies Cumulative.  No remedy herein
conferred upon Landlord is intended to be exclusive of any other remedy, and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

 

22.                                 NON-LIABILITY OF TRUSTEES.  THE DECLARATION
OF TRUST ESTABLISHING SNH FM FINANCING TRUST, A COPY OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATION”), IS DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT
THE NAME “SNH FM FINANCING TRUST” REFERS TO THE TRUSTEES UNDER SUCH DECLARATION
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SNH FM FINANCING TRUST SHALL
BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF,
OR CLAIM AGAINST, SNH FM FINANCING TRUST.  ALL PERSONS DEALING WITH SNH FM
FINANCING TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SNH FM FINANCING
TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

23.                                 Original Guarantees.  Guarantor and Landlord
acknowledge and agree that this Guaranty amends and restates the Original
Guarantees in their entirety with respect to the

 

12

--------------------------------------------------------------------------------


 

Guaranteed Obligations and that this Guaranty shall govern the rights and
obligations of Guarantor with respect to the Guaranteed Obligations from and
after the date of this Guaranty.  Notwithstanding the foregoing, the Original
Guarantees shall continue to govern the rights and obligations of Guarantor with
respect to the “Guaranteed Obligations” (as defined in the Original Guarantees)
prior to the date of this Guaranty and nothing contained in this Guaranty shall
operate to release Guarantor from any such rights or obligations.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS GUARANTY BY
GUARANTOR AND FURTHER ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF SECTION 23 OF
THIS GUARANTY.

 

SNH FM FINANCING LLC

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

President

 

 

 

 

SNH FM FINANCING TRUST

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

President

 

 

 

 

ELLICOTT CITY LAND I, LLC

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------

 